Title: To James Madison from William Jones, [ca. 14 November 1814]
From: Jones, William
To: Madison, James


        
          [ca. 14 November 1814]
        
        The President will perceive that Com Chauncey is of opinion that two Ships of the line and one frigate can be built at Sacketts Harbour in due time and that the enemy Cannot prepare an equal force.
        It will also be observed that he agrees with me in the expediency of seizing a port, on the St Laurence near Hamilton in order to intercept supplies going to Kingston and I still question the policy of augmenting the Naval force at Sacketts Harbour if that point can be effectually maintained but I am not tenacious on this Subject. Com. C. has removed one great difficulty from my mind by saying that if the heavy articles reach Albany before the Hudson closes they can be transported better by land than by water from thence. In a day or two we shall receive the opinion of Decatur & Fulton

on this subject The President will please say whether the final measures in respect to the procuring of the heavy equipments shall be taken at once or wait the issue of Decaturs Report. Money after all will be the main spring.
      